Dear Representative Hudson:
We received your request for an opinion. Specifically, you inquire if a person can sign a legal document on behalf of another person.
A person may confer authority on another person to transact one or more affairs on his behalf. Civil Code Article 2989
defines this arrangement or relationship as a mandate. The person conferring authority is known as the principal and the person receiving the authority is the agent or mandatary. In some instances, the authority must be expressly given. For example, the authority to alienate, acquire, encumber, or lease property must be given expressly. The authority to make a donation, accept or renounce a succession, contract a loan, draw or endorse promissory notes and negotiable instruments, enter into a compromise or make health care decisions must also be given by express authority. (Civil Code Articles 2996 and 2997).
An agent or mandatary who contracts in the name of the principal within the limits of his authority does not bind himself personally for the performance of a contract. However, the principal is bound to perform a contract that his agent, who acts within the limits of his authority, makes with a third person. (Civil Code Article 3016 and 3020). A principal/agent relationship or mandate is typically created through a document known as a Power of Attorney. A Power of Attorney may be general in nature or it may be expressly limited to a particular function. The agent, when acting within his authority, signs his name as agent for the principal on the legal document or contract.
Thus, in answer to your inquiry, a person may sign a document on behalf of another person. However, depending upon the nature of the document, the authority to act on another's behalf may need to be expressly given by means of a Power of Attorney.
If you need additional information or have any questions or comments whatsoever, please do not hesitate to contact our office. With kindest regards,
Yours very truly,
                                       RICHARD P. IEYOUB ATTORNEY GENERAL
                                       BY: TINA VICARI GRANT
Assistant Attorney General
RPI:TVG:jv